— Appeal by defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered March 17, 1980, convicting him of two counts each of murder in the second degree and attempted robbery in the first degree, after a nonjury trial, and imposing sentence. Judgment affirmed. The only question raised on this appeal is whether the defendant’s statements and certain physical evidence should have been suppressed. The hearing court found by “clear and convincing evidence” that suppression should be denied. Though we are in agreement with the hearing court’s denial of suppression, we would note that the People’s burden of proof was to show “beyond a reasonable doubt” that the statements were voluntary (People v Huntley, 15 NY2d 72, 78). It is our opinion that the People have adequately satisfied that burden. Lazer, J. P., Gulotta, Weinstein and Rubin, JJ., concur.